Citation Nr: 1452398	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  13-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1972 to July 1977.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, so during the pendency of this appeal, he unfortunately died.  The appellant, who is his surviving spouse, has been substituted as the claimant for the purpose of processing this claim to completion.  See 38 U.S.C. § 5121A (West Supp. 2013); VBA Fast Letter 211 (10-30), August 10, 2010.

Prior to his death, the Veteran had requested to testify at a hearing before the Board, but later withdrew that request in an April 2012 statement.  See 38 C.F.R. § 20.704(e) (2014).  But the appellant as substitute apparently since has requested a hearing at the RO before a Veterans Law Judge (V LJ) of the Board, (i.e., a Travel Board hearing).

Because there is this outstanding hearing request, rather than immediately deciding this claim, the Board is remanding it to the Agency of Original Jurisdiction (AOJ) to reschedule this requested hearing.



REMAND

The appellant, who in September 2014 was substituted as the claimant for the purposes of this claim, apparently has requested the opportunity to provide testimony in support of her claim at a Travel Board hearing.  She has a right to this hearing before deciding her appeal of this claim.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) and (e) (2014).  Since the AOJ, rather than the Board, schedules the type of hearing she has requested, the Board must remand her claim for an opportunity to have this requested hearing.  38 C.F.R. §§ 20.704, 20.1304 (2014).

Accordingly, her claim is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing.  Also apprise her that she instead could have a videoconference hearing before the Board, if she prefers, as it perhaps could occur sooner.  Schedule whichever type of Board hearing she elects to have.  Also notify her of the date, time and location of the hearing, and put a copy of this notification letter in the claims file.

She has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



